                            IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                     WESTERN DIVISION
                                    Case No. 5:21-cv-00023-M

     STERLING PHARMA USA, LLC,                    )
                                                  )
                                    Plaintiff,    )
                                                  )
     ~                                            )                      ORDER
                                                  )
      UNIFY PHARMACEUTICALS CORP.                 )
     d/b/a UNIFY THERAPEUTICS,                    )
                                                  )
                                    Defendant.    )

         This matter comes before the court on Defendant's consent motion to remand to Wake County,

North Carolina Superior Court, which was filed January 20, 2021 . [DE-4) Because the parties agree that

the court does not possess jurisdiction over this dispute, the court GRANTS Defendant's motion and

remands the case to state court.



         SO ORDERED this the _ _    L(_rtf;:
                                        ____ day of            Fd,Ct41-1J                    , 2021.




                                                       RICHARD E. MYERS II
                                                       CHIEF UNITED STATES DISTRICT JUDGE




                                                      1



                 Case 5:21-cv-00023-M Document 9 Filed 02/05/21 Page 1 of 1
